Case: 4:20-cr-00379-SEP Doc. #: 149 Filed: 07/06/21 Page: 1 of 1 PagelD #: 565

UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
)
Vv. ) Case No. 4:20CR379 SEP
)
)
KEVIN INGRAM, JR., )
)
Defendant. )

WAIVER OF SPEEDY TRIAL

Comes now Defendant, and waives his right to a speedy trial guaranteed under the
provisions of the Speedy Trial Act, 18 U.S.C. Section 3161.
WHEREFORE, Defendant requests this Honorable Court accept the waiver of his
rights under the Speedy Trial Act.
Respectfully Submitted:

2a-~ bbipm* /s/ Chastidy Dillon-Amelung

Kevin M. Ingram, Je/ Chastidy Dillon-Amelung,
52041MO
P.O. Box 50227
Clayton, MO 63105
chastidy@dillon-amelung.com
573-424-6191 — cell phone
Attorney for Defendant

CERTIFICATE OF SERVICE
Signature above is also certification that a true and correct copy of the above and foregoing
document has been filed this iethday of , 2021, with the Clerk of the Court to be
served by operation of the Court’s electronig/ filing/$ystem upon the Office of the United

States Attorney for the Eastern District of Missouri.

 
